Citation Nr: 1214951	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  09-06 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted that is sufficient to reopen a previously denied service-connection claim for a low back disability.

2.  Whether new and material evidence has been submitted that is sufficient to reopen a previously denied service-connection claim for a right knee disability.

3.  Whether new and material evidence has been submitted that is sufficient to reopen a previously denied service-connection claim for a left knee disability.

4.  Entitlement to service connection for a low back disability. 

5.  Entitlement to service connection for radiculopathy of the right lower extremity, to include as secondary to a low back disability.

6.  Entitlement to service connection for radiculopathy of the left lower extremity, to include as secondary to a low back disability.


7.  Entitlement to service connection for a right knee disability.

8.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1988 to May 1989, from November 1990 to December 1991, and from January 2003 to January 2004.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.





Procedural history

The Veteran filed service-connection claims for a bilateral knee condition and a low back condition in August 1997.  These claims were denied by the RO in an unappealed January 1998 rating decision. 

The Veteran subsequently filed a request to reopen his service-connection claim for a low back condition in May 2004.  In a February 2005 rating decision, the RO denied the Veteran's low back claim on the merits.  The Veteran initiated, but did not timely perfect an appeal of the RO's decision.  See the RO's July 5, 2006 letter to the Veteran [indicating that his June 28, 2006 substantive appeal was received too late to be accepted].   

 In March 2008, the Veteran filed a second request to reopen his low back service-connection claim.  He also claimed entitlement to service connection for degenerative joint disease of the knees and for bilateral radiculopathy of the lower extremities.  The RO denied the Veteran's request to reopen his low back claim, as well as his service-connection claims for bilateral knee arthritis and bilateral leg radiculopathy in a September 2008 rating decision.  The Veteran disagreed with these determinations, and perfected an appeal as to all issues.

The Veteran testified at a Travel Board hearing which was chaired by the undersigned at the Waco RO in January 2012.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

At the January 2012 hearing, the Veteran submitted additional evidence directly to the Board, accompanied by a written waiver of consideration of such evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (2011). 

Clarification of issue on appeal

The Board notes that the RO adjudicated the Veteran's service-connection claim for a bilateral knee disability in September 2008 without first analyzing whether new and material evidence had been submitted to reopen his previously denied claim for the same disability, submitted in August 1997.  As such, the RO has in essence reopened the Veteran's bilateral knee claim, bifurcated it into two separate claims [one for the right knee and one for the left], and adjudicated both issues on their merits.  Notably however, the question of whether new and material evidence has been received is one that must be addressed by the Board, notwithstanding any favorable decision as to this matter which may have been rendered by the RO.     See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant].  In this connection, the Board will address the question of whether new and material evidence has been submitted sufficient to reopen the Veteran's previously denied service-connection claim for a bilateral knee disability in the first instance herein.  The Veteran is not prejudiced by the Board's doing so in this case since the Board is in fact reopening the claim and remanding service-connection claims for right and left knee disabilities to the agency of original jurisdiction (AOJ) for additional evidentiary development.  

Referred issue

In correspondence dated July 11, 2011, the Veteran noted that he wished to file a compensation claim for "all disabilities or medical conditions that I have."  The Board notes however, that a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2011).  In this connection, the Board observes that the Veteran's July 2011 statement only contained specificity as to the following claimed conditions or symptoms: sleep apnea and other sleep problems, daytime sleepiness, headaches, and problems with concentration, memory, irritability and depression.  See the Veteran's July 2011 Statement in Support of Claim.  To date, the RO has not adjudicated any of these matters.  As such, they are referred to the RO for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398   (1995) [the Board does not have jurisdiction of issues not yet adjudicated by the RO]. 


Remanded issue

As will be discussed in detail below, the Board is reopening the Veteran's service-connection claims for right and left knee disabilities.  Although the evidence currently of record is sufficient to reopen such claims, further evidentiary development is required before the Board may adjudicate the claims on their merits.  The Veteran's reopened knee disability claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed January 1998 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a low back disability.  

2.  An unappealed February 2005 rating decision continued the denial of service connection low back disability.

3.  The evidence associated with the claims folder subsequent to the RO's February 2005 decision has not been previously submitted to agency decisionmakers, and when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service-connection for a low back disability.

4.  In a January 1998 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a bilateral knee disability.  The Veteran did not appeal this decision.

5.  The evidence associated with the claims folder subsequent to the RO's January 1998 decision has not been previously submitted to agency decisionmakers, and when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service-connection for a right and left knee disability.
6.  The evidence of record does not include an examination upon the Veteran's reentry into active duty service in January 2003, and the Veteran's Pre-Deployment Health Assessment completed at that time failed to identify any problems with the Veteran's low back.

7.  The record contains clear and unmistakable evidence demonstrating that the Veteran had a low back disability that existed prior to his reentry into active duty service in January 2003.

8.  The record does not contain clear and unmistakable evidence demonstrating that the Veteran's low back disability was not aggravated by his active duty service dating from January 2003 to January 2004.

9.  The lay and medical evidence of record favors a finding that the Veteran's current low back disability had its onset in, or is otherwise related to his period of active duty service dating from January 2003 to January 2004.

10.   The evidence of record favors a finding that a relationship exists between the Veteran's radiculopathy of the right lower extremity and his low back disability.

11.  The evidence of record favors a finding that a relationship exists between the Veteran's radiculopathy of the left lower extremity and his low back disability.


CONCLUSIONS OF LAW

1.  The January 1998 and February 2005 RO decisions which denied the Veteran's service-connection claim for a low back disability are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).

2.  Since the February 2005 RO decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for a low back disability.  Therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).
3.  The January 1998 RO decision which denied the Veteran's service-connection claim for a bilateral knee disability is final.  38 U.S.C.A. § 7105 (West 2002);       38 C.F.R. §§ 3.104, 20.1103 (2011).

4.  Since the February 2005 RO decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for a right and left knee disability.  Therefore, the claim is reopened.  38 U.S.C.A.        § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

5.  With respect to the Veteran's low back disability, the statutory presumption of soundness upon reentry into active duty service in January 2003 has not been rebutted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2011); VAOPGCPREC 3-2003; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

6.  The Veteran's current low back disability, which includes degenerative joint and disc disease of the lumbar spine, was incurred during the Veteran's most recent period of active duty service from January 2003 to January 2004.  38 U.S.C.A.      §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 

7.  The Veteran's radiculopathy of the right lower extremity was caused or aggravated by his service-connected low back disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011). 

8.   The Veteran's radiculopathy of the left lower extremity was caused or aggravated by his service-connected low back disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims entitlement to service connection for low back, and right and left knee disabilities.  Implicit in these claims is the contention that new and material evidence sufficient to reopen his previously-denied claims for the same disabilities has been received.  The Veteran also contends that service connection is warranted for radiculopathy of both lower extremities.

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was enacted.  The VCAA has since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This change in the law is applicable to all claims filed on or after the date of enactment of VCAA, or filed before the date of enactment and not yet final as of that date.

The Board has considered this legislation with respect to the Veteran's application to reopen the previously disallowed right and left knee service-connection claims.   38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Concerning the instant matter, given the favorable action taken below regarding the Veteran's application to reopen his low back and knee claims, the Board finds that further discussion of VCAA is not required with respect to the claims to reopen.  Any error in the duties to notify him of the evidence necessary to substantiate his applications to reopen, and to assist him in the development of his claims to reopen is harmless.  

Additionally, as discussed below, the Board is granting the Veteran's reopened service-connection claim for a low back disability, as well as his service-connection claims for radiculopathy of the right and left lower extremities.  Any potential error on the part of VA in complying with the provisions of the VCAA, has essentially been rendered moot by the Board's grant of the benefits sought on appeal.  As noted in the Introduction above, the Board is remanding the Veteran's reopened service-connection claims for right and left knee disabilities for additional evidentiary development.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has retained the services of a representative. 

For the sake of economy, the Board will address the Veteran's claims to reopen in a common discussion below.
Claims to reopen

Relevant law and regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 

In general, VA rating decisions or Board decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1103 (2011).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.
New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of her claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Court has recently stated that the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2011).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

As noted in the Introduction above, the question of whether new and material evidence has been received is one that must be addressed by the Board, notwithstanding any favorable decision as to this matter which may have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant]; see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the Board has a jurisdictional responsibility to consider whether it was proper for the RO to reopen a previously denied claim].

In this case, the RO last denied the Veteran's service-connection claim for a low back disability in a February 2005 rating decision.  Similarly, the RO denied the Veteran's service-connection claim for a bilateral knee disability in a January 1998 rating decision.  The Veteran did not appeal either of these decisions, and they became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).

In essence, the RO denied the Veteran's low back claim in February 2005 based on a finding that the Veteran's disability preexisted his most recent period of active duty service, and was not aggravated by such service.  See the RO's February 2005 rating decision, page 2.  The RO denied the Veteran's bilateral knee disability claim in January 1998, in part, on a finding that the Veteran had no diagnosed knee disability at the time, as well as on a finding that the evidence failed to show an in-service injury to the knees.  See the RO's January 1998 rating decision, pages 3 and 4.  The Board's inquiry will be directed to the question of whether any evidence submitted after these February 2005 and January 1998 rating decisions bears directly and substantially upon these findings.  

With respect to the Veteran's low back disability, the evidence of record prior to the RO's February 2005 rating decision clearly and unmistakably demonstrated that the Veteran had a low back disability that preexisted his entrance into active duty service in January 2003.  See, e.g., the September 1997 VA examiner's report [diagnosing the Veteran with slight narrowing of L5-S1]; see also a March 2002 MRI report by Dr. D.O.R. [noting left sided and midline disc protrusion at L5-S1 and L4-5 respectively].  Also of record prior to the RO's February 2005 rating decision were the observations of a July 2004 VA examiner, who identified the presence of degenerative joint disease of the lumbar spine shortly after the Veteran's separation from active duty service in January 2004.  See the July 2004 VA examiner's report, page 6.  The Veteran asserted during the adjudication of his claim at that time that he aggravated his low back disability during his latest period of active duty service when lifting large boxes of weapons and supplies.  The RO found no evidence of such aggravation and denied the Veteran's claim.

Since February 2005, the Veteran has again asserted that he aggravated his preexisting low back disability during his last period of active duty service when lifting heavy materials.  Crucially, VA has obtained recent VA treatment records noting that the Veteran suffered a "[b]ack strain from heavy lifting during OIF I [Operation Iraqi Freedom]."  See the Veteran's April 25 2008 VA Mental Health Treatment Plan Note.  The Veteran has also offered additional previously-unstated testimony as to the circumstances of his in-service injury, noting that he was carrying a heavy crate of weapons that required four people to haul, and that this crate was dropped by two men, leaving him and one other stabilizing the whole load.  The Veteran asserts that it was at this point his back pain permanently worsened in severity.  See the January 2012 hearing transcript, pages 3 and 4;      see also the October 2009 RO hearing transcript, pages 1 and 2.  

With respect to the Veteran's bilateral knee disability, the evidence of record prior to the RO's January 1998 rating decision included the Veteran's own assertion that he had knee pain related to his active duty service dating from November 1990 to December 1991, and a September 1997 VA examiner's report indicating that the Veteran had "normal knees bilaterally."  Since the RO's January 1998 decision, the Veteran served another period of active duty service, beginning in January 2003 and ending in January 2004.  At the October 2009 RO hearing, the Veteran asserted that he hurt his knees at the same time he hurt his back during this last period of service.  See the October 2009 hearing transcript, page 3.  More recent treatment reports also note the presence of degenerative joint disease of both knees.  See, e.g., the June 3, 2005 entry listed on the Veteran's August 9, 2005 Physical Review Board.  

The Court has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."            See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

In this connection, the Board finds that the newly-submitted lay and medical evidence described above constitutes new and material evidence as to the  previously denied issues on appeal, as such evidence was not of record prior to the last final denial of the Veteran's claims in January 1998 and February 2005 respectively, and relates to unestablished facts necessary to substantiate his current service-connection claims for low back and right and left knee disabilities.  Indeed, the credibility of lay and medical assertions, although not their weight, is presumed for the narrow purpose of determining whether sufficient evidence has been submitted to reopen the previously disallowed claim for service connection.            See Justus, supra.  Accordingly, there is sufficient new and material evidence to reopen the Veteran's claims.  See 38 C.F.R. § 3.156 (2011).  

The Board wishes to make clear that although there may be of record new and material evidence sufficient to reopen the Veteran's low back and knee claims, this does not mean that such claims must be allowed based on such evidence.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

Having stated as much, for reasons which will be expressed below, the Board finds that the probative evidence of record favors a finding that the Veteran's current low back disability is related to his June 2003 in-service injury.  Thus, the Veteran's service-connection claim for a low back disability will be granted herein.  Additional development however is required before the Veteran's right and left knee disability claims may be adjudicated on their merits.

Entitlement to service connection for a low back disability

Relevant law and regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002);     38 C.F.R. § 3.303 (2011).  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.           See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Under § 3.303(b), an alternative method of establishing the second and/or third element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-97; see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable [obvious or manifest] evidence demonstrates that an injury or disease existed prior thereto.      38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The Court has held, however, that this presumption attaches only where there has been an entrance examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In VAOPGCPREC 3-2003, VA's General Counsel noted that "[u]nder the language of [38 U.S.C. § 1111], VA's burden of showing that the condition was not aggravated by service is conditioned only upon a predicate showing that the condition in question was not noted at entry into service."  Crucially, if the presumption of sound condition is rebutted, "then the Veteran is not entitled to service-connected benefits."  Wagner, 370 F.3d at 1096.  

Cases in which the condition is noted on entrance are, however, still governed by the presumption of aggravation contained in 38 U.S.C. § 1153 [as opposed to that applicable under 38 U.S.C. § 1111 where the complained of condition was not noted on entrance into service].  This statute provides that a preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A.  § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999).  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."         See Cotant v. West, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In essence, the Veteran contends that he developed a low back disability after his separation from his second period of active duty service in December 1991, but before his reentry into active duty service in January 2003.  The Veteran further asserts that he aggravated this low back disability beyond its normal progression during his period of service from January 2003 to January 2004 when he injured his back lifting heavy materials.  

The Board initially notes that although the record does not include a formal entrance examination documenting the state of the Veteran's health upon reentry into service in January 2003, the record does contain a Pre-Deployment Health Assessment, which the Veteran filled out in January 2003.  On this assessment, the Veteran did not report, nor did the examiner note any problems with his back.  In light of this pertinently negative Pre-Deployment assessment, coupled with the fact that no examination upon reentry into service is of record, the Board finds that the presumption of soundness applies in this case.  To rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  

In this case, it is undebatable that the Veteran had a low back disability upon reentry into service in January 2003.  VA and private treatment reports of record clearly and unmistakable show the presence of disc space narrowing and protrusion inexistence prior to January 2003.   See, e.g., the September 1997 VA examiner's report [diagnosing the Veteran with slight narrowing of L5-S1]; see also a March 2002 MRI report by Dr. D.O.R. [noting left sided and midline disc protrusion at L5-S1 and L4-5 respectively].  Notably, the Veteran's service treatment records pertaining to his period of service between 1990 and 1991 include no treatment for, or diagnosis of any spine disability, and the Veteran has not asserted that he experienced any problems with his spine during or prior to his activation in 1990 and 1991.  Indeed, the Veteran's back pain is first documented on an August 17, 1996 Report of Medical History, upon which the Veteran's physician indicated that the Veteran had back pain following an automobile accident occurring just two weeks prior.  

Based on the lay and medical evidence referenced above, the Board finds that there is in fact clear and unmistakable evidence that a low back disability preexisted the Veteran's military service, and the Veteran does not contend otherwise.  Under 38 U.S.C.A. § 1111, the Board must now assess whether there is clear and unmistakable evidence that the Veteran's preexisting low back disability was not aggravated during his most recent period of service, before a determination that the presumption of soundness is rebutted.  

The Veteran asserts that in 2003, during his active service, he reinjured his back when carrying a weapons crate and other supplies in performance of his duties.    See the January 2012 hearing transcript, pages 3 and 4; see also the October 2009 RO hearing transcript, pages 1 and 2.  Significantly, the Veteran's service records include a report dated July 3, 2003 indicating that on June 22, 2003, the Veteran injured himself "lifting heavy weapons and boxes" while on active duty.  Additionally, the Veteran underwent an orthopedic consult on August 19, 2003 at which time he complained of "worsening back pain."  The examiner noted a history of L5-S1 disc protrusion.  A Chronological Record of Medical Care also dated on August 19, 2003 similarly noted the presence of worsened back pain and a diagnosis of "DDD," or degenerative disc disease.  As noted above, a July 2004 VA examiner diagnosed the Veteran with degenerative joint disease of the lumbar spine upon examination following his separation from service in January 2004.  
After analyzing the all the evidence of record, the Board finds that it is in no way undebatable that the Veteran's preexisting low back disability was not aggravated by his active duty military service in 2003 and 2004.  As the second element of 38 U.S.C.A. § 1111 requiring clear and unmistakable evidence that aggravation of the Veteran's preexisting low back disability was not present during service remains unsatisfied, the presumption of soundness in this case is not rebutted.                    See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  

Where the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim must be considered one for service incurrence or direct service connection.  See Wagner v. Principi, 370 F.3d 1089, 1094, 1096 (Fed. Cir. 2004) [indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence].   So it is in this case.  

As noted above, in order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two.  See Hickson, 12 Vet. App. at 253.

In this case, it is undisputed that the Veteran has a current low back disability.  In the years following his separation from service in January 2004, the Veteran has been diagnosed with degenerative joint and disc disease of the lumbar spine.        See the July 2004 VA examiner's report, page 6 [diagnosing degenerative joint disease]; see also the October 12, 2004 radiological report of Dr. J.C.G. [noting findings of lumbar degenerative disc disease]; and the June 3, 2005 entry listed on the Veteran's August 9, 2005 Physical Review Board [noting the presence of a herniated lumbar disc].  Accordingly, Hickson element (1), current disability, is satisfied.

With respect to Hickson element (2), in-service disease or injury, the lay and medical evidence of record also favors a finding that the Veteran injured his back during his latest period of active duty service, while carrying weapons and supplies in June 2003.  The Veteran is competent to attest to his own observable symptomatology and in-service experiences [see Barr v. Nicholson, 21 Vet. App. 303 (2007)], and the Board finds no reason to doubt the Veteran's credibility.  Indeed, the Veteran's service treatment records confirm that the Veteran injured himself lifting heavy weapons and boxes in June 2003, and that he sought treatment for worsening back pain shortly thereafter.  He was diagnosed with degenerative disc disease at that time.  See the Veteran's August 19, 2003 Chronological Record of Medical Care and orthopedic consult.  In-service low back injury is demonstrated by the competent and credible evidence of record.  As such, Hickson element (2) is also satisfied.  

With respect to crucial Hickson element (3), nexus or relationship, there is no medical opinion evidence of record linking the Veteran's current low back disability to his active duty military service, or ruling out any such connection.  Ordinarily, under these circumstances, the Board would remand this claim so that a VA opinion as to etiology could be obtained.  However, after analyzing the record as a whole, the Board believes that service connection for the Veteran's low back disability may be granted based on evidence demonstrating a continuity of symptomatology dating from the Veteran's latest period of active duty military service to the present day, per the provisions of 38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 495-97; Clyburn v. West, 12 Vet. App. 296, 302 (1999).

As discussed above, the Veteran reentered active duty service in January 2003.  His in-service treatment records demonstrate that the Veteran complained of worsened back pain in August 2003 shortly after suffering an in-service injury to his back.  He pertinently reported that his "lower back still hurt" upon separation from service in January 2004.  See the Veteran's January 19, 2004 Report of Medical Assessment.  He subsequently reported experiencing ongoing back pain on his Post-Deployment Physical, dated July 1, 2004.  A July 2004 VA examiner diagnosed the Veteran with degenerative joint disease of the lumbosacral spine, and the Veteran has been seeking treatment for back pain on a continuous basis from VA to the present day.  See, e.g., the Veteran's March 8, 2011 VA Primary Care Physician's Note [listing back pain as a current active problem].  The Veteran has provided competent testimony in favor of a finding that he has experienced ongoing back pain since his in-service injury to the present day, and the Board finds such testimony to be credible in light of the above-referenced medical evidence demonstrating as much.

Thus, after reviewing the evidence of record as a whole, the Board concludes that Hickson element (3), nexus or relationship, is satisfied based on a showing of continuity of symptoms since service.  Accordingly, a grant of service connection a low back disability is warranted.  The benefit sought on appeal is granted 

Entitlement to service connection for radiculopathy of the right and left 
lower extremities

Relevant law and regulations

The law and regulations pertaining to direct service-connection claims are outlined above and will not be repeated.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2011); Harder v. Brown, 5 Vet. App. 183, 187 (1993). 

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

Analysis

The Veteran claims entitlement to service connection for radiculopathy of the right and left lower extremities.  The Board need not discuss whether service connection is warranted on a direct basis in this case as it is awarding benefits as secondary to the Veteran's service-connected low back disability.

The Board initially notes that although the Veteran had back problems prior to his reentry into service in January 2003, he did not have any radicular pain symptomatology prior to that point . See, e.g., the September 1997 VA examiner's report, page 2 [indicating after examination of the Veteran's spine that no neurological abnormalities were seen]; see also the Veteran's September 23, 2002 private treatment report from Dr. B.D.B. [noting treatment for the Veteran's low back pain, but indicating "[n]o radiation of discomfort into the legs"].  Radicular pain symptoms down the leg were also not noted during the Veteran's period of service dating from January 2003 to January 2004.

The Veteran first exhibited radicular symptoms of pain following his active duty service in 2004.  In April 2004, the Veteran sought treatment for his low back pain from Dr. B.D.B., and it was noted at that time that the Veteran had "fairly chronic exacerbations of back pain occasionally radiating into the left leg."  Dr. B.D.B. diagnosed the Veteran with low back pain and "lumbar radiculopathy."  See the April 26, 2004 private treatment report from Dr. B.D.B. In October 2004, the Veteran exhibited "back, right hip and intermittent right lower extremity radicular pain and discomfort with findings of lumbar degenerative disk disease."  See the October 12, 2004 radiological report of Dr. J.C.G.  The Veteran's August 9, 2005 Physical Review Board examination report similarly included reference to a June 3, 2005 diagnosis of "herniated lumbar disc with lumbar radiculopathy."  

Based on the medical evidence highlighted above, it is clear that the Veteran has a current diagnosis of lumbar radiculopathy that affects both lower extremities.  Such radiculopathy has been medically linked to the Veteran's lumbar spine degenerative disc disease and herniated lumbar disc, for which the Board has awarded service connection herein.  As such, all three elements outlined in Wallin above that are required for the establishment of service connection on a secondary basis have been met.  The benefits sought on appeal are accordingly granted.




ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a low back disability is reopened.  

Service connection for a low back disability, to include degenerative joint and disc disease of the lumbar spine, is granted.  

New and material evidence having been submitted, the claim of entitlement to service connection for a right knee disability is reopened.  To that extent only, the appeal is allowed.

New and material evidence having been submitted, the claim of entitlement to service connection for a left knee disability is reopened.  To that extent only, the appeal is allowed.

Service connection for radiculopathy of the right lower extremity is granted.

Service connection for radiculopathy of the left lower extremity is granted.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that Veteran's reopened service-connection claims for right and left knee disabilities must be remanded for further evidentiary development.  

The Veteran claims that he has current right and left knee disabilities that are related to his periods of active duty service, either as directly due to an in-service injury, or as due to aggravation of preexisting conditions.  

The medical evidence of record demonstrates that the Veteran was diagnosed with degenerative joint disease of both knees in June 2005.  See the June 3, 2005 entry listed on the Veteran's August 9, 2005 Physical Review Board.  More recent VA treatment reports recognize the Veteran's complaints of ongoing bilateral knee pain, and classify his diagnosis as polyarthralgia.  See, e.g., the Veteran's October 19, 2009 VA Primary Care Physician Note.  

The Veteran was administered a general medical examination at the VA in September 1997 where he reported onset of bilateral knee pain in 1994, after his period of active duty service ending in December 1991 but well before his reentry into active duty service in January 2003.  The Veteran indicated at that examination that he had no injuries to his knees and that they just "started to hurt for no reason."  X-rays of the Veteran's knees taken at that time were normal, and the Veteran was simply diagnosed with normal bilateral knees.  See the September 1997 VA examiner's general medical report, pages 1 and 2. 

Subsequently, the Veteran again reported ongoing knee trouble on a May 2001 Report of Medical History.  Although the Veteran reported no knee problems just before his deployment in 2003, he did report experiencing swollen, stiff or painful joints during his deployment on his July 2004 Post-Deployment Health Assessment.  Still, a musculoskeletal evaluation at a July 2004 general medical VA examination indicated that, other than his low back condition discussed in detail above, the Veteran had normal bones and joints.  See the July 2004 VA examiner's general medical report, page 3.  As noted above, the Veteran was diagnosed in June 2005 with degenerative joint disease of the knees, and has since had an ongoing diagnosis of polyarthralgia.  

In October 2009, the Veteran testified before the RO, indicating that his knees began locking up during his latest period of active duty service, after sustaining injuries while carrying weapons and supplies in June 2003.  See the October 2009 RO hearing transcript, page 3.  As discussed above, the Board has already found, based on the medical evidence of record, that the Veteran's current low back disability is in fact related to this in-service incident.  Significantly there is no medical opinion of record relating any current knee disability to this incident or ruling out any such connection.

Additionally, the Board notes that at the most recent Board hearing, the Veteran testified that his knees began hurting after his service in 1991, and that his knees worsened in severity during his most recent period of service, after sustaining injuries while carrying weapons and supplies in June 2003.  See the January 2012 Board hearing transcript, pages 4 and 5.  Again, no medical opinion of record has addressed the matter of whether the Veteran had a bilateral knee disability that existed prior to his reentry into service in January 2003, and was aggravated beyond its normal progression by such service.  

As such, the Board believes a medical examination of the Veteran's knees must be scheduled so that all current diagnoses may be clarified, and the appropriate medical questions regarding etiology of the identified disabilities may be answered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370 (2002); 38 C.F.R. § 3.159(c)(4) (2011) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].

The Board wishes to make clear that with respect to determinations as to whether a disability preexisted a period of service, a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable [obvious or manifest] evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011).  Because an examination upon entrance into active duty service in January 2003 does not exist, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service to rebut this presumption of soundness.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  As noted above, "clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999).  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993). 

Accordingly, the case is REMANDED to the Veterans Benefits Administration (VBA) for the following action:

1.  VBA should contact the Veteran and request that he identify any recent medical treatment he has received for his claimed left and right knee disabilities.  VBA should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include updated treatment records from VA medical facilities.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder.

2.  VBA should then schedule the Veteran for a VA examination of his knees.  X-rays of both knees should be taken.  The Veteran's claims file, and a copy of this REMAND should be forwarded to the examiner for review, and the report should reflect that such review occurred.  Upon review of the Veteran's claims folder [to include his reports of medical history and his own lay observations as to date of onset of knee pain and worsening symptomatology], and after examination of the Veteran, the VA examiner should clarify what disability or disabilities, if any, currently affect the Veteran's knees, to include whether degenerative joint disease is observed on review of x-ray reports.  

The VA examiner should then provide an opinion with supporting clinical rationale as to each of the following questions:

a.) Is it undebatable that the Veteran has a current right or left knee disability that had its onset prior to his reentry into active duty military service in January 2003?  If so, is it also undebatable that such disability was NOT aggravated beyond its normal progression during his period of service from January 2003 to January 2004?  For the purposes of this opinion, the examiner should assume that the Veteran experienced knee pain after injury sustained when carrying crates of weapons and supplies in June 2003.  

b.) If the answer to either of the above questions in paragraph (a) is "no," is it as likely as not (50 percent or better probability) that the Veteran has a current right or left knee disability that had its onset in, or is otherwise related to his period of active duty service from January 2003 to January 2004?  For purposes of this opinion, the examiner should again assume that the Veteran experienced knee pain after injury sustained when carrying crates of weapons and supplies in June 2003.  

A rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  A report should be prepared and associated with the Veteran's VA claims folder.  

3.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, VBA should then readjudicate the Veteran's service-connection claims on appeal.  If the claims are denied, in whole or in part, VBA should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


